       Case 1:20-cv-05666-PGG-BCM Document 11 Filed 12/22/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MARIA QUIZHPILEMA, on behalf of
 herself, FLSA Collective Plaintiffs, and the
 Class,

                            Plaintiff,

              - against -                                              ORDER

 CHRISTIE NY SALON, INC., d/b/a                              20 Civ. 5666 (PGG) (BCM)
 CHRISTIE NAIL SALON, and CHRISTIE
 DOE (LAST NAME UNKNOWN),

                            Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               In this action, Plaintiff Maria Quizhpilema asserts claims against Defendants

Christie NY Salon, Inc., d/b/a Christie Nail Salon, and Christie Doe, under the Fair Labor

Standards Act, 29 U.S.C. §§ 201 et seq., New York Labor Law §§ 2 and 651, the New York

State Human Rights Law, Executive Law §§ 296 et seq., and the New York City Human Rights

Law, Administrative Code of the City of New York §§ 8-107 et seq., on behalf of herself and all

others similarly situated. (See generally Cmplt. (Dkt. No. 1)) Plaintiff seeks, inter alia, (1)

overtime wages; (2) unpaid minimum wages; (3) spread of hours compensation; (4) statutory

penalties; (5) back pay and front pay; (6) compensatory damages for emotional distress; (7)

punitive damages; (8) liquidated damages; and (9) an award of attorneys’ fees and costs. (Id. ¶¶

1-3)

                                          BACKGROUND

               On July 23, 2020, this case was referred to Magistrate Judge Barbara C. Moses

for general pretrial supervision. (Dkt. No. 6) In a November 10, 2020 order, Judge Moses

directed Plaintiff to address the apparent default of Defendant Christie NY Salon, Inc.:
      Case 1:20-cv-05666-PGG-BCM Document 11 Filed 12/22/20 Page 2 of 5




       An affidavit of service states that plaintiff served Christie NY Salon, Inc. with
       process on September 17, 2020. (Dkt. No. [8].) Pursuant to Fed. R. Civ. P.
       12(a)(1)(A), defendant’s answer was due October 8, 2020. Defendant has neither
       appeared nor responded to the complaint. No later than November 24, 2020,
       plaintiff shall inform the Court whether the parties have extended defendant’s
       time to respond, or whether plaintiff intends to request a certificate of default.
       Plaintiff promptly shall serve this Order on defendant.

(Dkt. No. 9) (emphasis in original)

               Plaintiff did not comply with Judge Moses’s November 10, 2020 order.

Accordingly, on December 2, 2020, Judge Moses issued the following order:

       Plaintiff filed her complaint on July 22, 2020. (Dkt. No. 1.) An affidavit of
       service states that plaintiff served defendant Christie NY Salon, Inc. with process
       on September 17, 2020. (Dkt. No. 8.) Pursuant to Fed. R. Civ. P. 12(a)(1)(A),
       defendant’s answer was due October 8, 2020. When defendant failed to answer
       or appear by October 8, this Court issued an order directing plaintiff to inform the
       Court, no later than November 24, 2020, “whether the parties have extended
       defendant’s time to respond, or whether plaintiff intends to request a certificate of
       default.” (Dkt. No. 9.) Plaintiff failed to respond.

       No later than December 16, 2020, plaintiff shall show cause in writing why this
       action should not be dismissed for failure to comply with this Court’s order and
       for failure to prosecute pursuant to Fed. R. Civ. P. 16(f) and 41(b).

(Dkt. No. 10) (emphasis in original)

               As of today’s date, Plaintiff has responded to neither of Judge Moses’s orders.

                                         DISCUSSION

               District courts may dismiss actions for failure to prosecute pursuant to Rule 41(b)

of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 41(b).

       In considering the dismissal of an action under Rule 41(b) for failure to prosecute,
       a district court must consider: “(1) the duration of the plaintiff’s failures, (2)
       whether plaintiff had received notice that further delays would result in dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay, (4) whether
       the district judge has taken care to strike the balance between alleviating court
       calendar congestion and protecting a party’s right to due process and a fair chance
       to be heard and (5) whether the judge has adequately assessed the efficacy of
       lesser sanctions.” No single factor is dispositive and a court must weigh all five




                                                 2
      Case 1:20-cv-05666-PGG-BCM Document 11 Filed 12/22/20 Page 3 of 5




       factors in determining whether dismissal is appropriate. Dismissal is a “harsh
       remedy to be utilized only in extreme situations.”

Salem v. City of New York, No. 16 CIV. 7562 (JGK), 2017 WL 6021646, at *2 (S.D.N.Y. Dec.

4, 2017) (citations omitted).

               As to the first factor, a plaintiff’s “dilatory tactics,” evidencing a failure to

prosecute, can occur “after merely a matter of months.” Lyell Theatre Corp. v. Loews Corp.,

682 F.2d 37, 42-43 (2d Cir. 1982). Here, on November 10, 2020 and December 2, 2020, Judge

Moses issued two clear orders directing Plaintiff to (1) submit a letter by November 24, 2020,

stating “whether the parties have extended defendant’s time to respond, or whether plaintiff

intends to request a certificate of default” (Dkt. No. 9 at 1); and (2) “show cause in writing why

this action should not be dismissed for failure to comply with this Court’s order and for failure

to prosecute pursuant to Fed. R. Civ. P. 16(f) and 41(b),” and to do so by December 16, 2020.

(Dkt. No. 10 at 1) (emphasis in original) Plaintiff has not complied with either of these

directives. See Fed. R. Civ. P. 16(f) (pertaining to sanctions and explaining the Court’s ability to

issue an order sanctioning a party that “fails to obey to a scheduling or other pretrial order”).

Accordingly, the first factor weighs in favor of dismissal.

               As to the second factor, “[t]he question . . . is whether [Plaintiff] received notice

‘that further delays would result in dismissal.’” U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d

248, 255 (2d Cir. 2004) (citation omitted). Here, Judge Moses’s second order directed Plaintiff

to show cause in writing why this action should not be dismissed for failure to comply with

Judge Moses’s November 10, 2020 order and for failure to prosecute. (Dkt. No. 10) Judge

Moses referenced Federal Rules of Civil Procedure 16(f) and 41(b) in her December 2, 2020

order. Accordingly, the second factor weighs in favor of dismissal.




                                                   3
      Case 1:20-cv-05666-PGG-BCM Document 11 Filed 12/22/20 Page 4 of 5




               As to the third factor, “[t]he Court can presume that the defendants have been

prejudiced and will continue to be by further delay where[,] as here[,] the plaintiff has already

been unresponsive for a long period of time.” Beauford v. Doe #1, No. 04 Civ. 7533 (JGK),

2007 WL 549432, at *1 (S.D.N.Y. Feb. 16, 2017). Given that Defendant Christie NY Salon, Inc.

appears to be in default, this factor does not weigh strongly in favor of dismissal.

               As to the fourth factor – Plaintiff’s right to due process – Plaintiff was warned

that non-compliance with the Court’s orders would result in dismissal. Plaintiff was also given

clear instructions how to proceed. (Dkt. Nos. 9 and 10) Plaintiff has not complied with those

instructions. See Laney v. Ramirez, No. 10 CIV. 9063 (JGK), 2011 WL 6594491, at *1

(S.D.N.Y. Dec. 22, 2011) (“Because dismissal here is without prejudice, the plaintiff will not be

prejudiced by dismissal, and [her] right to a fair chance to be heard will be protected.”). This

factor also weighs in favor of dismissal.

               Finally, as to the fifth factor, “[t]he Court has no reason to suspect that Plaintiff

would be responsive if lesser sanctions or court orders were imposed. Given that Plaintiff has

. . . failed to respond to orders of this Court, lesser sanctions would be useless.” Ctr. for

Monitoring Impact of Peace, Inc. v. Ctr. for Monitoring Impact of Peace, R.A., No. 06 CIV.

2390 (LAP), 2010 WL 3958823, at *3 (S.D.N.Y. Sept. 24, 2010); Feurtado v. City of New York,

225 F.R.D. 474, 480 (S.D.N.Y. 2004) (“[R]epeated violation of orders of this Court leads to the

inexorable conclusion that no sanction short of dismissal would effectively address [the

plaintiff’s] conduct.”); Smith v. Human Res. Admin., No. 91 Civ. 2295 (MGC), 2000 WL

307367, at *3 (S.D.N.Y. Mar. 24, 2000) (“[L]esser sanctions are not appropriate . . . . Court

orders and direction have not prompted plaintiff to move her case forward.”). This Court’s prior




                                                  4
      Case 1:20-cv-05666-PGG-BCM Document 11 Filed 12/22/20 Page 5 of 5




orders have proved ineffective thus far. Accordingly, this factor likewise weighs in favor of

dismissal.

               Having considered each of the relevant factors, the Court concludes that dismissal

– without prejudice – for failure to prosecute and obey Court orders is an appropriate sanction.

                                        CONCLUSION

               For the reasons stated above, this action is dismissed without prejudice pursuant

to Federal Rule of Civil Procedure 41(b). The Clerk of Court is directed to close this case.

Dated: New York, New York
       December 22, 2020




                                                5
